DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 92-123 are pending. 
This application claims priority under 37 CFR to PCT/US1028/036472 which claims priority to U.S. provisional 62/516,609 filed 6/7/2017. 

Election/Restrictions
Applicant's election without traverse of Group I (claims 92-100) in the reply filed on 2/10/2022 is acknowledged.  Claims 101-123 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 

Information Disclosure Statement
Information disclosure statements filed 2/24/15 and 1/8/16 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  In the case that the document is a duplicate, it has been crossed off of the IDS. For document listed as a Search reports, these have been considered but have been crossed off of the Form 1449. Several documents under Foreign Patent Documents have been presented and listed as “and” or “with”. However, the abstracts alone are in English. These documents have been considered only on the basis of the provided English abstracts and nothing in the abstracts suggests that the references themselves anticipate or render obvious the instant claims. 



Claim Objections
Claims 92 objected to because of the following informalities: Claim 92 recites in the preamble “host cell producing a target biomolecule”. From the election and the specification it is clear the claim is to a cell and not a process of producing. This, thus appears to be a grammatical issue wherein the claim should recite –host cell for producing a target biomolecule--. As well, the next phrase should indicate that the host cell –comprises the target biomolecule--. Finally, the traditional means of reciting linkage is –a promoter operably linked to --. This recites more directly that the promoter is linked to the coding sequence for expression as a functional linkage does not directly convey this.  
In claims comprising SEQ ID NO;s, i.e. claim 93, 94, 95, the proper recitation is –a polynucleotide sequence of SEQ ID NO:--. The SEQ ID NO: is simply a place holder for an amino acid sequence or a nucleic acid sequence. For example claim 93 should recite – is selected from the polynucleotide sequences of SEQ ID NO;1 to 8--. 
Claim 93 states in (a) that the promoter “is selected” from a ladder of constitutive promoters” but there is no second or third choice. Hence, there is no selection within group (a). 
In claim 96 c), the correct format is --biosynthetic pathway of a transcription factor, the biosynthetic pathway of a signaling molecule, a component of--. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “heterologous” in claim 92 is a relative term which renders the claim indefinite. The term “heterologous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the target gene is heterologous to the promoter, the target biomolecule, the host cell or the biosynthetic pathway. This is true of claim 98.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 92 and 97-100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Marco and de Marco (Journal of Biotechnology 109 (2004) 45–52).
De Marco and de Marco teach a genetically engineered cell for the production of an acyl amino acid. The cell comprises two genetic modifications- the first is a plasmid expressing ancillary proteins i.e. DNAK, DNAJ and a second plasmid encoding a protein to be produced by the cell (see Materials and Methods, page 46).  The ancillary target gene is not part of the target genes in claim 97. 

Claims 92-94 and 98-100 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mijts et al (US 20190241915).
Mijts et al teach a host cell comprising g et al teach a genetically engineered cell for the production of vanillin or vanillic acid (¶0002) as well as amino acid processes (¶0007). The cell comprises two genetic modifications (see e.g. ¶0180)- the first is an increase in enzymes for production of an objective substance (see e.g. ¶0030-0031) and the second in S-adenosyl-L-homocysteine hydrolase (see e.g. ¶0019). As a means of increasing copy number of a gene, the gene is introduced into the cell with promoters (see e.g. ¶0205) The promoter used is correlative to SEQ ID NO:4 (see SEQ ID NO:125). One of the components is a target gene and the other is an ancillary protein involved in producing amino acids. 
RESULT 11
US-16-392-805-125
; Sequence 125, Application US/16392805
; Publication No. US20190241915A1
; GENERAL INFORMATION
;  APPLICANT: Ajinomoto Co., Inc.
;  TITLE OF INVENTION: METHOD FOR PRODUCING OBJECTIVE SUBSTANCE
;  FILE REFERENCE: US-554
;  CURRENT APPLICATION NUMBER: US/16/392,805
;  CURRENT FILING DATE: 2019-04-24
;  PRIOR APPLICATION NUMBER: PCT/JP2017/038796
;  PRIOR FILING DATE: 2017-10-26
;  PRIOR APPLICATION NUMBER: US62/413056
;  PRIOR FILING DATE: 2016-10-26
;  NUMBER OF SEQ ID NOS: 151
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 125
;  LENGTH: 98
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: DNA fragment of P4 promoter
US-16-392-805-125

  Query Match             100.0%;  Score 98;  DB 77;  Length 98;
  Best Local Similarity   100.0%;  
  Matches   98;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATAAATTTATACCACACAGTCTATTGCAATAGACCAAGCTGTTCAGTAGGGTGCATGGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AATAAATTTATACCACACAGTCTATTGCAATAGACCAAGCTGTTCAGTAGGGTGCATGGG 60

Qy         61 AGAAGAATTTCCTAATAAAAACTCTTAAGGACCTCCAA 98
              ||||||||||||||||||||||||||||||||||||||
Db         61 AGAAGAATTTCCTAATAAAAACTCTTAAGGACCTCCAA 98 


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 92-100 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,293,029.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in U.S. Patent 11,293,029. That is, the cited claims of U.S. Patent 11,293,029 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, application U.S. Patent 11,293,029 is drawn to promoters in cells also claimed that are used to direct expression of heterologous target molecules.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 11,293,029, then two different assignees would hold a patent to the claimed invention of U.S. Patent 11,293,029, and thus improperly there would be possible harassment by multiple assignees.

Conclusion
SEQ ID NO:1, 5 and 7 appear to be free of the prior art as sequences with 100% identity were limited to publications based in Zymergen or a common inventor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633